Citation Nr: 0214238	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for pulmonary disease.

3.  Entitlement to service connection for allergies.


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had recognized guerilla service from March to 
September 1945, and regular Philippine Army service from 
September 1945 to June 1946.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Manila, Philippines, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The RO, inter alia, denied service connection 
for osteoarthritis, a pulmonary disease, and allergies.

In January 2001, the Board remanded the case for the 
development of additional evidence relevant to the veteran's 
claims.  In September 2002, the veteran wrote that he wished 
to withdraw his appeal.


FINDINGS OF FACT

1.  The veteran had pending on appeal before the Board claims 
for service connection for osteoarthritis, a pulmonary 
disease, and allergies.

2.  On September 10, 2002, prior to the promulgation of a 
decision in this appeal, the Board received the appellant's 
request to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.202, 20.204(b) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2001).

In September 2002, the appellant wrote that he wished to 
withdraw his appeal.  Hence, there remain no allegations of 
error of fact or law for appellate consideration, and the 
appeal is withdrawn.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating 
the form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In 
the meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

